Order, Supreme Court, New York County (Doris Ling-Cohan, J.), entered April 30, 2004, which denied defendant Triumph’s motion for summary judgment, unanimously affirmed, without costs.
Defendant failed to come forward with sufficient evidence demonstrating it did not create the condition that allegedly caused plaintiff to fall and injure herself. Triumph did not present any records as to what work was performed near the accident site, when it was performed or which of Triumph’s employees performed it (Zuckerman v City of New York, 49 NY2d 557 [1980]). Concur-Mazzarelli, J.P., Andrias, Saxe, Marlow and Sullivan, JJ.